Citation Nr: 0927177	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
a history of myofascial syndrome (back disability), currently 
rated 20 percent disabling.

2.  Entitlement to an initial compensable rating for a 
deviated nasal septum, status post septoplasty.

3.  Entitlement to an increased rating for chronic sinusitis, 
currently rated 10 percent disabling.

4.  Entitlement to an increased rating for bilateral plantar 
fasciitis, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for status post 
bunionectomy, left, with x-ray findings of degenerative 
disease, currently rated 10 percent disabling.

6.  Entitlement to an increased rating for status post 
bunionectomy, right, with degenerative changes of the first 
metatarsophalangeal joint, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
December 1976 and from October 1977 to November 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2002 and February 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The appeal was remanded for 
additional development in June 2006.

The Veteran has referred repeatedly to hip and leg pain which 
he contends is related to his service-connected back 
disability.  As these may be claims for secondary service 
connection, this matter is REFERRED to the RO for proper 
action.

The Veteran has submitted new evidence since the last 
supplemental statement of the case in March 2009.  This 
evidence includes statements on the current severity of the 
Veteran's disabilities, lay statements from the Veteran's co-
workers, and a duplicate of a June 2007 record from Dr. 
Turnley.  In regards to the foot disabilities, this evidence 
does not need to be reviewed by the RO as it is duplicative 
of evidence previously considered.  As such, the Board can 
make a decision on this appeal.  In regards to the back 
disability and nose disabilities, this evidence suggests a 
worsening of the disabilities and outstanding medical 
records, meriting remand for additional development

The appeals for increased evaluations for the back 
disability, the deviated septum, and chronic sinusitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral plantar fasciitis is mild in severity and is 
manifested by heel pain and trouble walking, but no weakness, 
redness, swelling, calluses, or instability.

2.  Status post bunionectomy, left, with x-ray findings of 
degenerative disease, is manifested by pain and trouble 
walking, but no weakness, redness, swelling, calluses, or 
instability.

3.  Status post bunionectomy, right, with degenerative 
changes of the first metatarsophalangeal joint, is manifested 
by pain and trouble walking, but no weakness, redness, 
swelling, calluses, or instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral plantar fasciitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-
84 (2008). 

2.  The criteria for a rating in excess of 10 percent for 
status post bunionectomy, left, with x-ray findings of 
degenerative disease, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-84, 
7801-05 (2008). 

3.  The criteria for a rating in excess of 10 percent for 
status post bunionectomy, right, with degenerative changes of 
the first metatarsophalangeal joint, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-84, 7801-05 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Veteran was notified in a letter dated September 2006 
regarding type of evidence necessary to establish his claims.  
He was instructed that to show entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that the disability has gotten worse.  The Veteran 
was provided additional information regarding the assignment 
of disability ratings.  It was noted that the VA considered 
evidence of the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and the symptoms on employment.  It was further 
explained that examples of evidence that may have an effect 
on the disability evaluation which is assigned included 
ongoing treatment records, recent Social Security 
Determinations, statements from employers as to job 
performance and lost time, and statements from people who 
have witnessed how symptoms affect him.  The case was 
subsequently readjudicated.

The Board acknowledges that the VCAA letters sent to the 
Veteran did not specifically meet the requirements of 
Vazquez-Flores, since that case was not issued until 2008.  
This raises the possibility, but not a presumption, that the 
lack of notice resulted in prejudice to the Veteran.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub. nom.  
Shinseki v. Sanders, 556 U.S. ____, 77 U.S.L.W, 4304 (U.S. 
Apr. 21, 2009).  However, the Board finds that any notice 
errors with respect to the information and evidence needed to 
substantiate the Veteran's increased rating claims did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
Board finds that any deficiency in the timing of the notice 
is harmless error in light of the fact that the Veteran was 
subsequently afforded an opportunity to submit evidence, and 
his claim was then readjudicated.  Furthermore, the Veteran 
submitted numerous statements explaining why he met the 
diagnostic criteria, evidencing an understanding of the 
evidence necessary to substantiate his claims.  Accordingly, 
the Board concludes that the appeal may be decided without 
further notification.  

Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  The Veteran 
specifically declined to provide additional authorization for 
records from Dr. Buckman.  The Veteran was afforded multiple 
VA medical examinations, the most recent of which was in 
November 2006.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Increased Evaluations

The Veteran filed his claim for an increased evaluation for 
the left bunionectomy in May 2002, and for plantar fasciitis 
and the right bunionectomy in July 2002.  All three 
disabilities are each rated 10 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Thus, the Board has considered whether the Veteran is 
entitled to staged ratings at any time during the appeal 
period.

VA treatment records from 2002 to 2005 show treatment for 
posttraumatic stress disorder, back pain, hemorrhoids, and 
urinary problems, but contain no mention of any foot 
problems, despite frequent visits to the VA medical center 
(VAMC).  Active problem lists do not mention any foot 
problems.

Private treatment records show treatment for hypertension, 
urinary problems, back pain, and sinus issues.  In February 
2002 the Veteran underwent arthodesis of the left first 
metatarsal joint.  The pre- and post- operative diagnosis was 
degenerative arthritis of the left foot, first metatarsal 
anterior joint.  Follow-up visits showed improvement and 
healing.  The Veteran has already been granted a temporary 
total rating for the period of convalescence.

In September 2002, the Veteran attended a VA examination.  
Well-healed bilateral scars on the great toes, each 2.5 
inches in length, were noted.  The Veteran had bilateral 
hallux valgus deformity.  Most of the pain was in the ball of 
the big toe and the heels.  He reported using special shoes.  
The examiner noted that the Veteran's heels looked as though 
the Veteran took good care of his feet.  He could not evert 
to more than 10 degrees but inversion was normal.  The 
Veteran reported constant soreness in his feet.

The Veteran attended another VA examination in November 2006.  
A long history of bilateral hallux valgus or bunions was 
noted.  The Veteran complained of increasing pain in recent 
years in the left first tarsometatarsal area and that loss of 
range of motion from prior surgeries made it difficult for 
him to wear normal shoes.  The examiner noted that ambulation 
did not appear to be compromised.  Flare-ups were not 
associated with this problem.  Examination found minimal 
tenderness in the right heel, range of motion of the first 
toe to 45 degrees extension and 30 degrees flexion with no 
pain.  The left foot showed a solidly fused 
metatarsolphalngeal joint with mild tenderness of the heel, 
no weakness, redness, swelling, calluses, or instability.  
Well-healed surgical scars were noted bilaterally.  No other 
abnormalities and no evidence of abnormal weight bearing were 
noted.  There was no evidence of flat feet.  There was no 
additional limitation with repetitive motion.  Radiologic 
examination showed degenerative joint disease on the left.  
The examiner diagnosed bilateral plantar fasciitis with heel 
pain and bilateral hallux valgus, bunion surgery bilaterally, 
arthrodesis left first tarsometatarsal joint.  Plantar 
fasciitis was found to be mild. 

The Veteran has submitted several statements regarding his 
foot disabilities.  In essence, he contends that he 
experiences severe pain in the balls of both feet and has 
difficulty walking because of the fused left great toe.

1.  Bilateral Plantar Fasciitis

The Veteran's plantar fasciitis is currently assigned a 10 
percent evaluation under the code for pes planus, a flatfoot 
deformity.  The Veteran is rated by analogy using the 
criteria under 38 C.F.R. §4.71a, Diagnostic Code (DC) 5276.  
Mild symptoms that are relieved by built-up shoe or arch 
support warrant a 0 percent rating.  Moderate symptoms of 
bilateral or unilateral pes planus characterized by weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon Achilles, pain on manipulation and use of the 
feet, warrant a 10 percent rating.  Severe unilateral pes 
planus warrants a 20 percent rating.  Severe symptoms of 
bilateral pes planus characterized by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, warrant a 30 percent 
rating.  38 C.F.R. §4.71a, DC 5276.

The Veteran's plantar fasciitis was described by the 2006 
examiner as "mild," which would warrant a noncompensable 
rating under DC 5276.  However, he does experience heel pain, 
even with the use of orthotic slippers, which would warrant a 
10 percent evaluation under this code.  A higher evaluation 
under DC 5276 is not available, as VA examinations found no 
evidence of deformity, no swelling, and no calluses. 

The Board has considered whether a more favorable rating is 
available under any other code.  Under DC 5284, which rates 
other foot injuries, a moderate foot injury warrants a 10 
percent evaluation.  A moderately severe foot injury warrants 
a 20 percent evaluation, and a severe foot injury warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  As discussed above, the Veteran's foot injury was 
characterized by the 2006 examiner as "mild."  He does 
experience heel pain, even with the use of orthotic slippers, 
but at most this would be considered "moderate," since the 
Veteran does not have any other symptoms from the plantar 
fasciitis.  Under DC 5284, moderate still only warrants a 10 
percent evaluation, making this code no more favorable than 
DC 5276.

The Veteran contends that his heel pain is "severe," and he 
is certainly competent to testify as to his own symptoms.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
However, his testimony alone, without the support of a 
medical opinion, is not sufficient evidence to grant his 
claim.  Jones v. Brown, 7 Vet. App. 134, 137 (1994), Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
Board finds the examiner's opinion that the foot pain is 
"mild" to be more credible than the Veteran's contention 
that it is severe, particularly since medical records contain 
almost no complaints of foot pain. 

DC 5278, which rates claw foot, and DC 5283, are not 
applicable, as both codes consider the symptoms of the toes 
and the disability at issue involves the heel.  The Board 
also notes that the currently assigned 10 percent evaluation 
is the only evaluation available under Diagnostic Codes 5277, 
5279, 5280, 5282, and 5284, all of which rate foot 
disabilities.  Thus, a higher rating for either foot under 
any of these codes is not ascertainable.

The preponderance of the evidence is against the Veteran's 
claim.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
the claim for a rating in excess of 10 percent cannot be 
granted. 

2.  Status Post Bunionectomys With Degenerative Changes

Arthritis due to trauma, Diagnostic Code 5010, is rated using 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a.  As the 
Veteran already has a 10 percent evaluation for each foot, a 
more favorable rating is not available under this code. 

The Veteran's bunionectomy disabilities are each currently 
rated under DC 5280, which assigns a 10 percent evaluation 
for severe unilateral hallux valgus if equivalent to 
amputation of the great toe or if operated upon with 
resection of the metatarsal head.  A disability rating 
greater than 10 percent is not available under this 
diagnostic code. 

The Board has considered whether a more favorable rating is 
available under any other code.  The Veteran's foot 
disabilities may also be evaluated under Diagnostic Code 5284 
which provides evaluations of 10, 20, and 30 percent for 
moderate, moderately severe, and severe injuries of the foot 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
While both VA examinations showed some soreness and pain and 
the Veteran does require special shoes, no weakness, redness, 
swelling, calluses, or instability of either foot were found.

The Board also notes that the 10 percent evaluations assigned 
to both bunionectomy disabilities are the only evaluations 
available under Diagnostic Codes 5277, 5279, 5282, and 5284, 
all of which rate foot disabilities.  Thus, a higher rating 
for either foot under any of these codes is not 
ascertainable.  The Veteran also would not qualify for a 
higher rating under DC 5276, as VA examinations found no 
evidence of deformity, no swelling, and no calluses.  He is 
also not entitled to a higher rating under DC 5278, as there 
is no limitation of dorsiflexion, calluses, or marked 
deformity of either foot.  A more favorable evaluation is 
also not available under DC 5283, as there is no evidence of 
malunion or nounion of bones. 

The Veteran contends that he has trouble walking from his 
fused toe, and he is certainly competent to testify as to his 
own symptoms.  See Barr, supra.  The Board finds this 
contention credible and has considered it in assigning the 
current evaluation.

The Board notes that the Veteran has bilateral surgical scars 
measuring 2.5 inches each which are not service-connected.  
While the Board considered the issue of an increased 
disability rating based on scarring, the Veteran's scars are 
noncompensable.  The Veteran is not entitled to an increased 
rating because the VA examiners noted that the scar was well 
healed and not painful, does not exceed six square inches, is 
stable, does not inhibit movement or use, or adhere to the 
underlying tissue.  38 C.F.R. § 4.118, DC 7801, 7802, 7803, 
7804, 7805.

The preponderance of the evidence is against the Veteran's 
claim.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
the claim for ratings in excess of 10 percent for either 
bunionectomy cannot be granted.

3.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 
 
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step - a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. 
 
The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran has argued that his foot 
disabilities would more seriously interfere with work if he 
did not work with people who were sympathetic to his service-
connected disabilities.  While this is undoubtedly true, the 
fact remains that the Veteran is minimally impacted at work 
by his foot disabilities.  The Board cannot rate based on 
hypotheticals, but must look at the Veteran's disability 
picture as it actually exists.  As such, extraschedular 
consideration is not warranted.


ORDER

An increased rating for bilateral plantar fasciitis is 
denied.

An increased rating for status post bunionectomy, left, with 
x-ray findings of degenerative disease, is denied.

An increased rating for status post bunionectomy, right, with 
degenerative changes of the first metatarsophalangeal joint, 
is denied.


REMAND

The Veteran submitted evidence which indicate that his back 
disability has gotten worse since the November 2006 
examination.  This evidence includes a June 2007 statement of 
Dr. Turnley which notes that the Veteran's back pain had 
recently become worse.  In addition, the Veteran stated in 
April 2009 that he required pain medication three times daily 
and was seeking alternative treatments for his back.  A new 
examination is necessary to ascertain the current severity of 
the Veteran's back disability. 

At the November 2006 sinus examination, the Veteran reported 
that he had undergone some sort of sinus surgery in April 
2006 at UAB and that he was now under the care of a Dr. 
Morgan at the UAB Kirklin Clinic.  These records are not 
associated with the claims file and should be obtained, as 
they will reflect on the severity of the Veteran's deviated 
septum and sinusitis during the appeals period.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from 
the Veteran, obtain his treatment 
records from the UAB system, including 
the UAB Kirklin Clinic.  Specifically, 
obtain the operative report from the 
April 2006 sinus surgery.  Evidence of 
attempts to procure these records 
should be associated with the claims 
file.

2.  Schedule the Veteran for a VA 
examination for his back in accordance 
with the latest AMIE worksheet for 
rating disabilities of the spine.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical and comment on any 
additional limitation caused by pain or 
functional impairment.  The examiner 
should note any radiculopathy or 
neurologic abnormalities associated 
with the back disability.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


